Citation Nr: 0430270	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-07 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a mental condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from April 1991 to 
September 1993. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.

A May 2003 written statement signed by the veteran in May 
2003 requests that the veteran's claims file be transferred 
to Salt Lake City.

The Board notes that, pursuant to his request, the veteran 
was scheduled for a video conference hearing in Washington, 
D.C.; however, he failed to report for that hearing.  As he 
has not provided cause for his failure to appear or requested 
another hearing, the veteran's hearing request is deemed 
withdrawn and the Board will proceed with its review on the 
present record.  See 38 C.F.R. §§ 20.702 (d),(e), 
20.704(d),(e) (2003).

In an RO rating decision of which the veteran was notified by 
letter dated July 21, 1999, the veteran's claim for service 
connection for a mental condition was denied as not well 
grounded.  A timely appeal on the issue was not received from 
the veteran.  However, in September 2001, the veteran 
requested that his claim for service connection for a mental 
condition be adjudicated again.  Pursuant to the Veterans 
Claims Assistance Act of 2000, regarding final decisions 
denying claims on the basis that they were not well grounded 
during the period from July 14, 1999, to November 8, 2000, 
such claims must be readjudicated upon motion of the claimant 
or the Secretary if the motion is filed prior to November 9, 
2002.  See Section 7 of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Here, the motion for readjudication was received in September 
2001; therefore, the initial claim for service connection is 
to be readjudicated without the need for submission of new 
and material evidence.  Accordingly, the Board has phrased 
the issue on the title page of this document as a claim for 
service connection for a mental condition rather than whether 
new and material evidence has been received to reopen the 
claim.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

This claim has been adjudicated as an application to reopen 
the veteran's claim for service connection for a mental 
condition, and has been denied on the ground that new and 
material evidence has not been received.  As indicated in the 
introduction directly above, the claim should be adjudicated 
as an initial claim for service connection for mental 
condition rather than as whether new and material evidence 
has been received to reopened the claim.  As the undersigned 
construes the current laws and regulations, the process of 
development and adjudication of an initial claim for service 
connection is more favorable than the regulations pertaining 
to an application to reopen a claim based on new and material 
evidence.  See 38 C.F.R. § 3.156 (2003) (imposing additional 
requirement that the claimed new and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim).  In order to preserve the 
veteran's due process rights, the claim should be developed 
and adjudicated at the RO level, in the first instance, as a 
claim for service connection, without the additional 
requirement for receipt of new and material evidence.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that although the veteran has received an 
Axis II diagnosis of schizoid personality in the past, with 
no Axis I diagnosis, the most recent VA records of treatment, 
which appear to be based on careful evaluation of the 
veteran, include an Axis I diagnosis of major recurrent 
depression and do not include a diagnosis of schizoid 
personality.  The substantive matter to be adjudicated has 
therefore evolved significantly since the RO's previous 
adjudication of the claim for service connection for a mental 
condition in July 1999.

At the veteran's service entrance examination, clinical 
evaluation of the veteran's psychiatric condition was normal, 
and no history of psychiatric disability was noted.  Private 
records of treatment received by the RO in June 1996 appear 
to indicate that the veteran did have some level of 
psychiatric disability during periods of his childhood, at 
least up to age 11.  Thus, after assembling all relevant 
evidence in this case, the RO in adjudicating the veteran's 
claim should consider whether the presumptions of soundness 
or aggravation apply.  See 38 U.S.C.A. § 1153 (West 2002); 38 
U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003.
 
The veteran received an honorable discharge form the United 
States Army in September 1993, after over two years of 
military service.  The service medical records reflect that 
the veteran elected not to undergo a service discharge 
examination.  The veteran has indicated that he was advised 
during service not to seek a medical discharge as this would 
impair his future employment opportunities.  He has further 
indicated that he received a "Section 8" discharge, 
commonly understood as a U.S. Army discharge based on a 
military assessment of psychological unfitness or character 
traits deemed undesirable.  The RO should seek to obtain the 
veteran's service personnel file as there is a reasonable 
possibility that it will contain information as to the 
veteran's mental condition during service and at or near the 
time discharge from service.

Additionally, the RO should ensure compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)).   A new 
"VCAA" letter should be issued to the veteran, particularly 
because his claim is now to be developed and readjudicated as 
an initial claim for service connection rather than an 
application to reopen a claim based on new and material 
evidence. 

In view of the foregoing, this case must be REMANDED for the 
following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for service 
connection for a mental condition of the 
impact of the notification requirements 
on the claim.  The veteran should further 
be requested to submit all evidence in 
his possession that pertains to his 
claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  The RO must contact all appropriate 
service records' depositories to obtain 
the veteran's complete available service 
personnel records.  

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 
5103A(b)(3).

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
This should include consideration of whether 
VA compensation examination is required for a 
determination on the merits of the veteran's 
claim for service connection for a mental 
condition.  See 38 U.S.C.A. § 5103A(d).  If 
further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should readjudicate the issue 
of entitlement to service connection for 
a mental condition with consideration of 
all of the evidence added to the record 
since the Statement of the Case (SOC) 
February 2003.

In adjudicating the veteran's claim, the 
RO should consider whether the 
presumptions of soundness or aggravation 
apply.  See 38 U.S.C.A. § 1153 (West 
2002); 38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.

5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
should contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the February 2003 SOC.  
A reasonable period of time for a 
response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




